          Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 1 of 12




                                                                                             21-5335-JGD

              AFFIDAVIT OF FBI TASK FORCE OFFICER MICHAEL MUOLO

         I, Michael Muolo, being first duly sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

         1.       I am a Police Detective in the Reading Police Department and have been assigned as a task

force officer (“TFO”) with the Federal Bureau of Investigation (“FBI”) since October 2019. I am currently

assigned to the Boston Field Office, Organized Crime Drug Enforcement Task Force (“OCDETF”) Strike

Force.

         2.       Prior to my current assignment as an FBI TFO, I was assigned as the Narcotics Detective

in the Town of Reading and as a member of the Southern Middlesex Regional Drug Task Force. I graduated

from the Transit Police Academy in 2012 where I was trained in criminal law, constitutional law, criminal

investigations, motor vehicle law, and narcotics. I have completed specialized training in drug enforcement,

including an eight-day school administered by the Municipal Police Institute on Street Level Narcotics

Investigations.    I have completed Massachusetts Top Gun Undercover Narcotics Investigators and

Prosecutors Training Course and have also attended the two-week Criminal Investigations School. I have

attended several Middlesex District Attorney’s Office trainings on narcotics investigations and

identification.

         3.       During my career in law enforcement, I have become familiar with the methods and

techniques associated with the distribution of narcotics, the laundering of drug proceeds, and the

organization of drug trafficking conspiracies. In the course of conducting criminal investigations, I have

employed the following investigative techniques: interviewing informants and cooperating witnesses;

conducting physical surveillance; conducting short-term and long-term narcotics investigations; consensual

monitoring and recording of both telephonic and non-telephonic communications; analyzing telephone pen

register and toll record data; conducting court-authorized electronic surveillance; and preparing and

executing search warrants that resulted in substantial seizures of narcotics, firearms, and other contraband.
         Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 2 of 12



                                    PURPOSE OF THE AFFIDAVIT

        4.       I make this affidavit in support of an application for a criminal complaint charging Patrick

O’HEARN (hereinafter, “O’HEARN”) with conspiracy to distribute and to possess with intent to distribute

50 grams or more of a mixture and substance containing methamphetamine, and other controlled

substances, in violation of 21 U.S.C. § 846, and possession with intent to distribute 50 grams or more of a

mixture and substance containing methamphetamine, in violation of 21 U.S.C. §                841(a)(1) and §

841(b)(1)(B)(viii) (the, “Charged Offense”). I also submit this affidavit is support of the pre-trial detention

of O’HEARN.

        5.       Based on the facts set forth in this affidavit, there is probable cause to believe that

O’HEARN has committed the Charged Offense.

        6.       The facts in this affidavit come from my personal observations, my training and experience,

and information obtained from other agents and witnesses, among other things. This affidavit is intended

to show that there is probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

                                          PROBABLE CAUSE

                                        Investigation Background

        7.       In or about October 2020, a cooperating witness (the “CW”) provided information

to law enforcement describing drug trafficking activities of a large-scale methamphetamine

supplier in the Boston area. The CW has previously been convicted of drug trafficking and money

laundering offenses in federal court, and is currently awaiting sentencing on those charges. The

CW is cooperating in the hopes of obtaining a reduction in sentence. The CW has a history of

drug use, including methamphetamine, hallucinogens such as LSD, ecstasy, and mescaline, as well

as cocaine, heroin, and marijuana. To the extent possible, the information provided by the CW

has been corroborated through controlled purchases and surveillance.                   The CW’s previous

cooperation with law enforcement resulted in the successful acquisition of approximately 64.4
                                                      2
        Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 3 of 12




grams of methamphetamine. I believe the CW to be an accurate and reliable source of information.

       8.     In   late   2020,   investigators   identified    Reshat   ALKAYISI      (hereinafter,

“ALKAYISI”) as a methamphetamine distributor, who distributes multiple pound quantities to

customers throughout the New England area. Between February and April 2021, the CW, acting

under the supervision and direction of investigators, made three successful controlled purchases

of suspected methamphetamine—two directly from ALKAYISI and one that was negotiated with

ALKAYISI and delivered by Brian KELEMAN (hereinafter, “KELEMAN”). All transactions

were successfully audio and video recorded. Investigators have reviewed the recordings and

confirmed that these transactions occurred with ALKAYISI and/or KELEMAN in a manner

consistent with the descriptions provided by the CW.           Field tests for all of the suspected

methamphetamine were positive for the presence of methamphetamine. In total, investigators

seized approximately 6 pounds of suspected methamphetamine in connection with the controlled

purchases from ALKAYISI.

       9.     On May 5, 2021, the Honorable Denise J. Casper, United States District Judge,

District of Massachusetts, authorized the interception of wire and electronic communications to

and from a telephone used by ALKAYISI (hereinafter, “Target Telephone 1”) for a period of thirty

days. See 21-91306-DJC. Interceptions over Target Telephone 1 began on May 6, 2021. On June

4, 2021, Judge Casper authorized the continued interception of wire and electronic

communications to and from Target Telephone 1 for an additional period of thirty days.

Interceptions terminated on July 3, 2021.

       10.    During the periods of interception, investigators intercepted numerous wire and

electronic communications during which ALKAYISI used Target Telephone 1 to arrange narcotics

transactions and to discuss collecting drug proceeds for narcotics previously supplied on credit.



                                                  3
         Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 4 of 12




Investigators identified multiple regular methamphetamine customers of ALKAYISI, including

Robyn COSTA (hereinafter, “COSTA”), Eric DANEAULT (hereinafter, “DANEAULT”), Andre

WATSON (hereinafter, “WATSON”), Emil DZABIEV (hereinafter, “DZABIEV”), as well as

O’HEARN. 1 Based on the investigation, I believe that O’HEARN assists ALKAYISI in storing

methamphetamine and drug proceeds. Additionally, as will be described in detail below, I believe

that O’HEARN allows ALKAYISI to use his residential address as the business address for his

shell company ALKC LLC.

        11.      Based on the intercepted calls, investigators learned that ALKAYISI traveled to

California and Las Vegas, Nevada twice during the initial thirty-day period of interception. Each

time, prior to his departure, based on interceptions and surveillance, investigators believe that

ALKAYISI distributed methamphetamine to some of his customers, and that he collected (or

attempted to collect) outstanding drug debts from customers. Interceptions also indicated that

ALKAYISI met with multiple methamphetamine customers to supply methamphetamine upon his

return to Boston. Following the deal with one customer on May 20, 2021, investigators stopped

that customer and seized approximately one pound of suspected methamphetamine.

        12.      In addition, on June 1, 2021, investigators seized four packages that contained a

total of approximately 100 pounds of suspected methamphetamine from KELEMAN that he had

picked up on behalf of ALKAYISI from a UPS store in Cumberland, Rhode Island. Following

that seizure and the arrest of KELEMAN, investigators intercepted numerous communications



         1
           Investigators have intercepted approximately 21 text messages to Target Telephone 1 from Chase QuickPay
with Zelle notifying ALKAYISI that O’HEARN has paid him various amounts. Between May 7, 2021 to July 1,
2021, those payments total $25,100. Based on the investigation, I believe that these payments from O’HEARN to
ALKAYISI were for methamphetamine. I also believe, based on precise location data for both Target Telephone 1,
that ALKAYISI has met methamphetamine customers at O’HEARN’s residence on multiple occasions to distribute
methamphetamine.



                                                        4
            Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 5 of 12




during which ALKAYISI discussed KELEMAN getting arrested and the seizure. Based on the

investigation, I believe that ALKAYISI’s supplier shipped the packages containing the 100 pounds

of methamphetamine that investigators seized.

        13.      On June 25, 2021, investigators obtained a warrant to search a UPS package

destined for ALKAYISI.             The package contained approximately 30 pounds of suspected

methamphetamine. Following that seizure, investigators intercepted a call over Target Telephone

1, during which ALKAYISI and his supplier discussed the UPS package that the supplier sent, but

that had not arrived. Based on the investigation, I believe they were discussing the UPS package

that contained 30 pounds of suspected methamphetamine.

        14.      From controlled purchases, motor vehicle stops, and package seizures, investigators

have seized a total of approximately 152 pounds of suspected methamphetamine. All of the

suspected methamphetamine has been sent to the DEA Northeast Laboratory for forensic analysis.

To date, investigators have received the results for two seizures, which confirmed the substances

to be 100% pure methamphetamine.

       ALKAYISI Met a Regular Methamphetamine Customer Near O’HEARN’s Residence

        15.      Based on the investigation, I know that O’HEARN lives in an apartment at 501

Commerce Drive, Braintree, Massachusetts (hereinafter, “501 COMMERCE DRIVE”). On

March 10, 2021, from approximately 7:18 p.m. to 8:14 p.m., location data for Target Telephone 1

established that ALKAYISI’s phone was in the general area of Matthew Woods Drive in Braintree,

Massachusetts, which is the location of the visitor’s parking for 501 COMMERCE DRIVE. At

the same approximate time, location data for a telephone used by one of ALKAYISI’s regular

methamphetamine customers (hereinafter, the “CUSTOMER”) 2 indicated that the CUSTOMER’s


        2
          I am aware of the identity of the CUSTOMER, however, I am not disclosing the identity at this time because
to do so would jeopardize the ongoing investigation. Based on the investigation, I know that the CUSTOMER is a

                                                         5
         Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 6 of 12




phone was in the same general area.              At approximately 7:58 p.m., investigators observed

ALKAYISI driving a Camaro (hereinafter, the “ALKAYISI Camaro”) parked two parking spaces

away from a rental vehicle with New York license plates. According to rental company records,

the vehicle was rented to the CUSTOMER on that date. Investigators observed both vehicles

parked in the visitor’s parking lot for Building 4, the building where O’HEARN’s apartment is

located. Both vehicles were empty. Based upon my knowledge, training, and experience, as well

as my participation in this investigation, I believe that ALKAYISI and the CUSTOMER met at

O’HEARN’s residence to exchange drugs or for the CUSTOMER to pay ALKAYISI for drugs

previously supplied on credit.

                  ALKAYISI Delivered Methamphetamine to O’HEARN and COSTA

        16.      On April 3, 2021, court authorized GPS data for a GMC Acadia registered to Robyn

COSTA (hereinafter, the “COSTA Acadia”) and the ALKAYISI Camaro, in addition to location

data for Target Telephone 1, placed ALKAYISI and COSTA in the same immediate vicinity in

the area of Forbes Road in Braintree, Massachusetts. Shortly thereafter, GPS data for the

ALKAYISI Camaro, as well as location data for Target Telephone 1, indicated that ALKAYISI

was in the visitor’s parking lot for 501 COMMERCE DRIVE, building four, which is where

O’HEARN’s apartment is located.

        17.      Using court authorized GPS tracking device on COSTA’s Acadia, later that day,

investigators located COSTA in Fall River, Massachusetts. At the request of investigators,

Massachusetts State Police conducted a traffic stop of COSTA’s Acadia. During the traffic stop,

investigators seized approximately five pounds of suspected methamphetamine from the vehicle.



large-scale methamphetamine distributor in the Boston area. Within the last couple of months alone, I believe that
AKAYISI supplied the CUSTOMER with at least 18 pounds of methamphetamine.


                                                        6
            Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 7 of 12




COSTA was arrested and charged with state controlled substance violations. 3 After being advised

of her rights, COSTA told investigators that she met with her methamphetamine supplier earlier

that day in Braintree, and that the supplier had given her the package that contained

methamphetamine.

        18.       Based upon my knowledge, training, and experience, as well as my participation in

this investigation, I believe that ALKAYISI made deliveries of methamphetamine to COSTA and

O’HEARN on April 3, 2021.

                          ALKAYISI Delivered Methamphetamine to O’HEARN

        19.       On May 12, 2021, interceptions and surveillance indicated that ALKAYISI made

deliveries of methamphetamine to drug customers, including O’HEARN. Based on interceptions

and surveillance, investigators believed that ALKAYISI first met with DANEAULT to supply

DANEAULT with four pounds of methamphetamine (“I’ll give you four”). 4 At approximately

7:28 p.m., investigators observed ALKAYISI meet with DANEAULT at the parking lot of the

Square One Mall in Saugus, Massachusetts. ALKAYISI was driving a black Jeep Grand Cherokee

(hereinafter, the “Black Jeep”).

        20.       At approximately 7:40 p.m., investigators intercepted a call from ALKAYISI to

Kelsie SEIDEN (hereinafter, “SEIDEN”), who investigators identified as one of ALKAYISI’s

significant others. During the call, ALKAYISI told her, “One down, two [U/I] to go.” SEIDEN

asked ALKAYISI if he was collecting money or just dropping stuff off, and ALKAYISI replied,



        3
            ALKAYISI subsequently paid COSTA’s bail.

          4
            During one of the calls setting up the deal, ALKAYISI asked DANEAULT if he had tried his
methamphetamine (“Have you had a chance to, um, you’ve seen my supply, right? My product?”) and DANEAULT
replied, “Oh yeah, yeah of course, uh everybody likes that stuff, yeah.” ALKAYISI then said, “You’re gonna get
nice, big crystals.” Based on my training and experience, I believe that, “nice, big crystals” was a reference to the
quality of the methamphetamine.


                                                         7
           Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 8 of 12




“both.”     Based on the interceptions and my training and experience, I believe that when

ALKAYISI said, “One down, two [U/I] to go,” he meant that he had delivered methamphetamine

to one customer (DANEAULT), and that he had two more customers to meet with. I also believe

that he told SEIDEN that he was “both” delivering drugs and collecting drug proceeds. After that

call, at approximately 7:44 p.m., ALKAYISI called Christina LUA (hereinafter, “LUA”), who

investigators also identified as another one of ALKAYISI’s significant others. During that call,

ALKAYISI similarly told LUA, “I have one down two to go.” I believe ALKAYISI was making

deliveries of methamphetamine and he had two customers left to deliver to.

          21.   Investigators followed ALKAYISI as he drove from the Square One Mall in

Saugus, where he met with DANEAULT, to a location in Dorchester, Massachusetts, where he

met with another individual who investigators previously identified as an associate of ALKAYISI.

Through electronic surveillance, investigators observed the Black Jeep depart the Dorchester area,

and investigators subsequently followed ALKAYISI as he drove to 501 COMMERCE DRIVE.

Based on the background of the investigation, the interceptions, and my training and experience, I

believe that ALKAYISI retrieved methamphetamine from the associate in Dorchester prior to

meeting with his next customer, O’HEARN.

          22.   Investigators observed ALKAYISI drive the Black Jeep from Dorchester to the

large apartment complex within which O’HEARN’s apartment is located. ALKAYISI parked and

remained in his vehicle. At approximately 8:20 p.m., ALKAYISI called SEIDEN and told her he

was at “Patrick’s.” Based on the investigation, I believe “Patrick” is Patrick O’HEARN. During

his call with SEIDEN, ALKAYISI told her that “Patrick” was not home and he had to wait for

him. Based on the call between ALKAYISI and SEIDEN, as well as a call intercepted earlier that




                                                8
            Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 9 of 12




day with O’HEARN, 5 I believe that ALKAYISI went to O’HEARN’s residence to deliver

methamphetamine. At approximately 9:06 p.m., investigators observed O’HEARN exit a vehicle

and walk toward the apartment complex. Investigators observed the Black Jeep unoccupied, and

a short time later observed ALKAYISI exit the apartment complex, enter the Black Jeep, and leave

the area. Based on the intercepted calls and surveillance, I believe that ALKAYISI supplied

methamphetamine to O’HEARN.

                    ALKAYISI Stored Methamphetamine at O’HEARN’s Residence

        23.      Based on the investigation, I believe that ALKAYISI supplies O’HEARN with

methamphetamine, and that O’HEARN allows ALKAYISI to store methamphetamine at his

residence. For example, on May 19, 2021, investigators intercepted a series of calls and text

messages over Target Telephone 1, during which ALKAYISI made arrangements for KELEMAN

to deliver eight pounds of methamphetamine to the CUSTOMER. At approximately 11:42 a.m.,

investigators intercepted a call over Target Telephone 1 from ALKAYISI to KELEMAN, during

which ALKAYISI told KELEMAN that he was going to “save you a trip to come meet up with

me in Braintree.” ALKAYISI then told KELEMAN that the CUSTOMER “is needing eight.”

During the remainder of the call, ALKAYISI directed KELEMAN to go to the “empty barn,” with

“the loft,” and to “wrap up four in each bag.” ALKAYISI then directed KELEMAN where to

meet with the CUSTOMER. Based on the investigation, I believe that when ALKAYISI said that

the CUSTOMER “is needing eight,” he meant that the CUSTOMER wanted eight pounds of




        5
          Earlier on May 12, 2021, investigators intercepted a call from ALKAYISI to O’HEARN. During the call,
ALKAYISI told O’HEARN that he had been sending him messages, but had not heard back. O’HEARN replied, “I
haven’t seen or heard any messages,” and ALKAYISI told O’HEARN to “look at them and call me back.” I know
that ALKAYISI and his associates often use encrypted messaging applications, such as Signal, to communicate. These
encrypted messages are not subject to interception. Based on this exchange, I believe that ALKAYISI sent O’HEARN
messages via an encrypted application regarding meeting to conduct a narcotics transaction.


                                                        9
        Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 10 of 12




methamphetamine. I believe that when ALKAYISI said he was going to “save” KELEMAN “a

trip” to “Braintree,” he meant that KELEMAN would not have to go to O’HEARN’s residence to

obtain the methamphetamine, and he then directed KELEMAN where to find eight pounds of

methamphetamine at ALKAYISI’s property in Rhode Island (“empty barn”).

       24.     On May 20, 2021, investigators conducted physical surveillance on ALKAYISI

outside of 501 COMMERCE DRIVE. At approximately 11:32 a.m., investigators observed

ALKAYISI park the Black Jeep, exit the vehicle carrying a black briefcase style bag and a white

object, and enter building four of 501 COMMERCE DRIVE, which is the building that

O’HEARN’s apartment is located.          At approximately 12:22 p.m., investigators observed

ALKAYISI leaving the building carrying a different and larger bag that appeared to be a soft sided

cooler. Based upon my knowledge, training, and experience, as well as my participation in this

investigation, I believe that ALKAYISI traveled to O’HEARN’s apartment to collect

methamphetamine for subsequent redistribution.

  ALKAYISI Used O’HEARN’s Home Address as the Business Address for his Shell Company

       25.     As described above, investigators identified 501 COMMERCE DRIVE, Unit 4204,

as the residence of O’HEARN (hereinafter, “O’HEARN’s Residence”). As detailed above, I

believe O’HEARN is both a methamphetamine customer of ALKAYISI, and that he allows

ALKAYISI to store methamphetamine at his residence.               In addition, ALKAYISI listed

O’HEARN’s Residence as the principal office location for his shell corporation, ALKC LLC.

ALKAYISI incorporated the business ALKC CORP in Rhode Island in October 2018, however,

the business has since been administratively revoked for failure to file an annual report. In January

2021, ALKAYISI incorporated the business ALKC LLC in Massachusetts and listed O’HEARN’s

Residence as the principal office location. Per the Certificate of Organization filed with the



                                                 10
         Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 11 of 12




Massachusetts Secretary of State, ALKAYISI is the only listed manager associated with the ALKC

LLC business, which is described in the filing as a “consultant service – consult and provide tools

for farmers who produce vegetables.” Based on a review of the business bank accounts, there is

no evidence to suggest that the business has provided any consulting services or provided any

farming tools or assistance to farmers. On the contrary, in addition to the methamphetamine

operation, the only other business activities ALKAYISI is known to conduct is a marijuana grow

operation in Rhode Island. ALKAYISI is not licensed in Rhode Island to operate a marijuana

grow operation. Based on the investigation, I believe ALKAYISI uses ALKC LLC as a front to

launder money from his illicit drug trafficking, and I believe ALKAYISI used O’HEARN’s

Residence as the business address in effort to conceal the drug proceeds from law enforcement

detection.

                                                  Search Warrant

         26.      On July 7, 2021, this Court authorized the search of O’HEARN’s Residence. See

21-MJ-5315-JGD. On July 8, 2021, investigators executed that warrant. 6 Upon executing the

warrant, investigators found approximately 842 grams of suspected methamphetamine,

approximately 177.2 grams of suspected ketamine, as well as one small bottle labeled ketamine,

approximately 65.4 grams of suspected cocaine, 22 assorted size bottles of suspected GHB,

approximately 7.8 grams of suspected hallucinogenic mushrooms, and 21 suspected MDMA

tablets. All of the estimated weights listed above include packaging. Each of the substances field

tested positive for the substances detailed above. Investigators also seized $23,149 in U.S.

currency.


         6
           On July 8, 2021, investigators also executed a search warrant at ALKAYISI’s residence in Rhode Island.
As part of that search, investigators seized an AK-47, assault rifle, as well as a handgun and ammunition. Investigators
also seized multiple controlled substances, including suspected methamphetamine.


                                                          11
       Case 1:21-mj-05335-JGD Document 1-1 Filed 07/09/21 Page 12 of 12




                                       CONCLUSION

       27.    Based upon the evidence set forth above, as well as my knowledge, training and

experience, I submit that there is probable cause to believe that O’HEARN committed the Charged

Offenses.

                                           Respectfully Submitted,


                                           ______________________
                                           Michael Muolo
                                           Task Force Officer
                                           Federal Bureau of Investigation


Subscribed to and sworn before me telephonically in accordance with the requirements of Fed.

R. Crim. P. 4.1 on _______________________.
                     Jul 8, 2021



_______________________________
HON. JUDITH G. DEIN
United States Magistrate Judge




                                              12
